DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2022 has been entered.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 9/4/2018 remains acknowledged.
Applicant’s election without traverse of:
(i) lactic acid; and
(ii) the milrinone concentration range of claim 1 (embracing about 10 mg/mL to about 20 mg/mL) 
in the reply filed on 9/4/2018 remains acknowledged.
Claims 20-21, 24-32, 35, 38-41 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/4/2018.
Claim 3 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/4/2018.
The Examiner notes that the originally elected invention required a surfactant; prior amendment removing this requirement broadens the elected invention to milrinone or salt, a pharmaceutically acceptable carrier (e.g., water) and an excipient (e.g., Applicant elected lactic acid) in the milrinone concentration range of amended claim 1, in the form or a single aerosolized dose in suspension form, without surfactant.
Newly submitted claims 44-45 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the combination of milrinone and propellant (claim 44) and the form of a dry powder suspended in a non-aqueous liquid (claim 45) are distinct from the invention originally claimed, which does not require a propellant, a dry powder or nonaqueous liquid (originally presented claims read on an aerosol formed, e.g., by a nebulizer, from an aqueous suspension)
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 44-45 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicants' arguments, filed 6/2/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicant’s arguments, see p. 7, filed 6/2/2022, with respect to the rejection under 35 USC 112(b) have been fully considered and are persuasive, in view of the claim 1 amendment removing the non-invasive limitation.  The rejection of claims 1-2, 4, 6-8, 12, 15-17 has been withdrawn. 
Applicant’s arguments, see pp. 7-8, filed 6/2/2022, with respect to the rejection(s) of claim(s) 1-2, 4, 6-8, 12, 16 under 35 USC 102 have been fully considered and are persuasive, in view of the claim 1 amendment limiting the concentration range to 15 mg/mL to 20 mg/mL of milrinone, a concentration range not taught by Gelvez (Gelvez teaches 10 mg/mL).  Therefore, the rejection has been withdrawn.  
However, the rejection remains applied with respect to claim 15, for which no amendment is currently applicable.
Applicant’s arguments, see pp. 7-8, filed 6/2/2022, with respect to the rejection(s) of claim(s) 1-2, 4, 6-8, 12, 16-17 under 35 USC 103 have been fully considered and are persuasive, in view of the claim 1 amendment limiting the concentration range to 15 mg/mL to 20 mg/mL of milrinone, a concentration range not taught by Gelvez (Gelvez teaches 10 mg/mL).  The Examiner notes that the failure by Gelvez to achieve the desired parameters at 10 mg/mL teaches away from increasing concentration to 15-20 mg/mL range required by independent claim 1.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Denault.
Regarding the Declaration of Dr. Zachary Cox, filed 6/2/2022, the Examiner has considered the Declaration.  The Examiner notes that the claim 1 amendment requires higher milrinone concentrations than that taught by Gelvez; this amendment overcomes the obviousness rejection of record, because, consistent with the arguments of Dr. Cox, the failure of the 10 mg/mL formulation of Gelvez to achieve the desired outcome via nebulization is construed as teaching away from higher concentrations of milrinone for inhalation (claimed 15-20 mg/mL).  Accordingly, the obviousness rejection has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 depends from canceled claim 13.  It is not clear what limitations are required from the dependency on claim 13, rendering the claim indefinite.  For the purpose of applying prior art, only the recited milrinone concentration range is construed as required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The amendment to independent claim 1 limits the concentration range of milrinone to 15-20 mg/mL; however, claim 4 recites the concentration range 10-17 mg/mL of milrinone, which encompasses concentrations lower that the range permitted by independent claim 1, from which claim 4 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The Examiner notes that for the purpose of applying prior art, claim 4 is construed as limited by claim 1, from which it depends, i.e., claim 4 embraces the range 15-17 mg/mL milrinone concentration range.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Gelvez et al. (“Effect of aerosolized milrinone during drug-induced pulmonary hypertension in lambs”; 2004; Pharmacological Research; 50: 87-91; cited in a prior Office action); as evidenced by Primacor® (Physician’s Desk Reference, 55 Ed.; 2001; Medical Economics; Thomson Healthcare, Montvale, NJ; 2864-2866; cited in a prior Office action). 
Gelvez teaches testing of aerosolized milrinone in lambs at a relatively high milrinone concentration of 10 mg/ml (reading on Applicant elected range of instant claim 1), for a total dose of 40 mg (construed as a unit dose; aerosolization of this amount of milrinone reads on the “wherein the composition represents a single, aerosolized dose in suspension form” limitation of amended claim 1) (abstract).  The 10 mg/mL milrinone formulation clearly anticipates claim 15 (which does not depend from and does not require the limitations of independent claim 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, 6-8, 12, 15-17, 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denault (US 2005/0049174 A1; 2005), in view of Primacor® (Physician’s Desk Reference, 55 Ed.; 2001; Medical Economics; Thomson Healthcare, Montvale, NJ; 2864-2866; cited in a prior Office action).
Denault teaches strategies aimed at delivering vasodilators through inhalation in the pulmonary tree treat; examples of suitable vasodilators include milrinone (primacor®) (abstract).  Prophylactic use of inhaled milrinone reverses pulmonary endothelial dysfunction following CPB (cardiopulmonary bypass, [0100]).  Comparison between inhaled milrinone and IV milrinone is discussed in [0096], see also major findings of this study at [0153], which emphasizes advantages of inhaled milrinone.  The hemodynamic and oxygenation profile of inhaled milrinone is safer than intravenous milrinone [0097]. 
In the Inhaled milrinone Group 3, a bolus of 60-90 mg/kg of milrinone (Primacor) was given via the endotracheal tube through a nebulizer during the 15 minutes preceding initiation of CPB.  Milrinone was given as a dilution of 2 mg of milrinone 1 mg/ml diluted in 8 ml of normal saline (200 μg/ml) (1:5 dilution).  The drug was administered through a conventional in-line nebulizer kit connected to the inspiratory limb of the ventilator [0114]. 
The study employed 1 mg/ml and a dilution to 200 μg/ml, concentrations that are below that required by claims 1 and 4.  This corresponds to a single 2 mg dose (a single dose, in aerosolized form.  Suitable dosage for milrinone selected in an interval of about 0.01-1000 mg [0175], claim 14.  Consider a 150 mg dose in this range, diluted to the same 10 ml volume utilized in the Group 3 example (this obvious embodiment would start with a 75 mg/mL solution diluted 1:5).  The delivered suspension would correspond to 15 mg/mL, reading on concentration ranges of both claims 1 and 4.  This unit dose is clearly within the prior art dosage range taught.  Alternatively, consider starting with a 15 mg/mL stock solution, diluted 1:5. would give 3 mg/mL concentration, delivering a 30 mg unit (bolus) dose, also within the scope of the range taught at [0175].  The stock solution would be construed to read on the claimed inhalable composition in the require milrinone concentration range.
MPEP 2144.05 (I) indicates: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  In the instant case, the claimed ranges fall within the prior art ranges, rendering the claims prima facie obvious.
Regarding the elected lactic acid as excipient, Denault indicated milrinone corresponds to Primacor; i.e., formulation by Denault does not involve changing from the iv formulation that is commercially available for the examples relied on.  As evidenced by Primacor, Single dose vials of 10, 20 and 50 ml, contain in each mL milrinone lactate (a pharmaceutically acceptable salt of milrinone) equivalent to 1 mg milrinone and 47 mg Dextrose, Anhydrous, UPS in Water for Injection, USP (a pharmaceutically acceptable carrier).  The pH is adjusted to between 3.2 and 4.0 with lactic acid (Applicant elected excipient) or sodium hydroxide.  The total concentration of lactic acid (Applicant elected excipient) can vary between 0.95 mg/mL and 1.29 mg/ml.  These vials require preparation of dilutions prior to administration to patients intravenously (2864, middle to right, bridging).  Review of the ingredients of Primacor identifies Applicant elected excipient, lactic acid (0.95-1.29 mg/ml), and solutions have pH in the range 3.2-4.0.  The formulations do not mention addition of salt (construed as sodium chloride); instead, for pre-mix formulations, 5% dextrose is used as a diluent.
For more concentrated milrinone (lactate) formulations, required to deliver higher doses than 2 mg (in the same 15 minute time period, see [0116]), following formulation guidance based on commercial Primacor formulations, but using higher concentrations of milrinone lactate as active agent, would have been obvious, rendering obvious the presence of lactic acid, (e.g., in the range taught for the Primacor formulations, 0.95-1.29 mg/mL, or increased as needed) to adjust the pH (lactic acid as pH adjusting excipient is complementary with the lactate salt of milrinone used), including lactic acid concentrations within the claims 8 & 12 range, and adjustment of pH to values taught by Primacor, within the ranges of claims 16 & 17 are obvious.
Regarding claim 2, the salt free limitation (construed as free from sodium chloride), the dilution taught by Denault utilizes normal saline (0.9% sodium chloride, understood in the art as approximately isotonic to blood/cells, having concentration of ions which minimizes pressure on blood cells/the cells of the lungs over tonicity differences), which does not read on claim 2.  The obvious concentrates (e.g., 15 mg/mL, obvious to deliver a 30 mg dose, within the Denault dose range) would not contain salt, giving an obvious embodiment of claim 2.  Alternately, the skilled artisan would have noted that pre-mix formulations of Primacor are dilutions in 5% dextrose.  The skilled artisan would have recognized that the normal saline and 5% dextrose are alternative isotonic solutions, obvious to substitute for the purposes of inhalable compositions (or iv solutions).  Formulation with the 5% dextrose in place of the sodium chloride diluent taught by Denault would have been an obvious alternative, giving claim 2 embodiments.  For instance, 15 mg/mL milrinone formulated using the lactic acid excipient (0.95-1.29mg/mL) and pH values of Primacor, and 5% dextrose as diluent (isotonic), would have been an obvious alternative, for delivery of 150 mg unit dose, within the Denault dose range.  This embodiment reads on the claims.
Regarding the “dissolved or dispersed in suspension form” limitation of claim 42, dissolved or dispersed and the suspension form are considered characteristic of the obvious 15, 15-17 and 15-20 mg/mL milrinone concentrations, based on primacor modifications, absent evidence to the contrary.
Regarding the claim 43 “form of suspension droplets” limitation, upon nebulization of obvious 15, 15-17 and 15-20 mg/mL milrinone suspensions to be nebulized, suspension droplets are formed upon nebulization, reading on claim 43, absent evidence to the contrary.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
The Examiner has reviewed the specification, but finds no evidence of criticality of the claims 15-20 mg/mL milrinone concentration range.  [0032] suggests that any concentration, ranging from 0.1 to 20 mg/mL are suitable.  Thus, selection of the claimed range from within the broader prior art range does not amount to a claimed range with unexpected properties.  
See MPEP 716.02(d)(II): To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  There is currently no such evidence of record.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611